DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 02/02/2022 is accepted and entered. Applicant’s amendments to the claims have overcome some of the 112 rejections, and the 112 rejections not set forth below have been withdrawn.
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.
Applicant alleges on page 6 of the remarks that the rejection of Claim 4 under USC 112(a) enablement is unnecessary since “[t]his is not a requirement of the claims.” This is not found persuasive. See sections 2164 and 2166 of the MPEP for a discussion of the enablement requirement and 112(a) enablement claim rejections. Specifically, section 2164 states, “The enablement requirement refers to the requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent.
The purpose of the requirement that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention.”
Additionally, Applicant alleges that Claim 4 is mischaracterized in the 112(a) rejection. Applicant argues that “solely” is absent from the claims, and that the claim does not need to contain every possible factor upon which the calculation can be made. This is also not found persuasive. Claim 4 states, “the systolic-diastolic phase correction unit determines a difference change information based on a difference between a flow rate measurement coinciding with the systolic phase candidate information and a flow rate measurement coinciding with the diastolic phase candidate information”. In other words, the claim is suggesting that the systolic-diastolic phase correction unit calculates the different change information by finding the difference between the systolic phase candidate information flow rate measurement (referred to as A) and the diastolic phase candidate information flow rate measurement (referred to as B). This indicates that the difference change information is either A – B or B – A. However, this is contrary to the specification. The specification in ¶ [0016-0017] indicates that difference information “among the systolic phase candidate information, the diastolic phase candidate information, and an actual heartbeat is acquired as difference change information, and based on the difference change information, the systolic phase information and the diastolic phase information are corrected.” This disclosure in the specification suggests that the difference change information is determined by the difference between the actual heartbeat and the systolic phase candidate information as well as between the actual heartbeat and the diastolic phase candidate information. The difference change information is then used to determine the corrected systolic and diastolic phase information. This understanding of the difference change information is supported by ¶ [0108-0113] which describes how the difference change information (referred to as difference value data) is obtained. ¶ [0108-0113] does not describe the difference value data as being the difference between systolic phase candidate information flow rate measurements and diastolic phase candidate information flow rate measurements. Since the specification does not provide support for the claimed determination recited, Claim 4 lacks enablement. 
Regarding the art rejections, Applicant argues that Landesberg does not teach a blood pump that pumps blood between an artificial lung and a patient (Remarks, pg. 7) and also that Inamori is not in the same field as Landesberg and therefore cannot be combined (Remarks, pg. 8). Due to the newly amended limitations, Claim 1 is now rejected using Landesberg/Inamori as set forth below. Inamori discloses a blood pump that pumps blood between an artificial lung and a patient, and one of ordinary skill in the art would be motivated to combine the extracorporeal circulation system of Inamori with the timing control structure of Landesberg to ensure the blood is delivered to the patient with the proper timing. Since both Landesberg and Inamori relate to devices that assist with blood flow, one of ordinary skill in the art would be motivated to look to Inamori to modify Landesberg to result in a system that allows for oxygenated blood delivery to a patient while also ensuring the proper timing of blood flow is used.
Applicant also argues that Landesberg does not teach comparisons between flow rate measurements (Remarks, pgs. 7-8). Instead, Applicant alleges that the flow measurements are taken at the ventricle and in real time without comparisons. However, ¶ [0077] indicates that the inflow and outflow profiles are determined either in real time or by repetitive iterations and corrections, and ¶ [0225] describes identifying the systolic phase information from the inflow and outflow profiles. Therefore, Landesberg describes identifying the systolic phase information based on comparisons between a plurality of the flow measurements, because comparisons (the iterations and corrections) result in the inflow and outflow profiles. In the combination of Landesberg/Inamori, although the measurements may be taken at the ventricle, they would still correspond to flow rates through the tube due to the closed nature of the system.
Applicant further argues that Hayward does not describe identifying maximum and minimum sample values by comparing to threshold information, but instead using waveform analysis (Remarks, pg. 8). This is not found persuasive. ¶ [0136-0137] of Hayward indicates that the flow rate is determined over multiple cardiac cycles and used to determine a rolling average of the flow rate over the multiple cardiac cycles, which can be considered threshold information, which is then used in the determination of when diastole is occurring. As such, Hayward teaches the claimed limitations in combination with Landesberg/Inamori. 
Applicant did not specifically argue the other dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 
(g) the existence of working examples; and 
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 4 recites that the difference change information is determined based on a difference between a flow rate measurement coinciding with the systolic phase candidate information and a flow rate measurement coinciding with the diastolic phase candidate information. This limitation is not enabled by the specification. The specification states that the difference change information is determined based on the systolic phase candidate information, the diastolic phase candidate information, and the actual heartbeat of the patient (¶ [0016-0017]). There is no description in the specification of how to calculate the difference change information based solely on the systolic phase candidate information and the diastolic phase candidate information (Wands Factors F, H). Additionally, one of ordinary skill in the art would not know how to calculate the difference change information from just the systolic and diastolic phase candidate information, because there is no way to indicate from those two pieces of information that the candidate information is offset from a heartbeat (Wands Factors B, C). In other words, there is no description in the specification of how to calculate the difference change information based on the difference between the systolic phase candidate information (referred to as A) and the diastolic phase candidate information (referred to as B). Since Claim 4 recites that the difference change information is based on a difference between flow rate measurement A and flow rate measurement B, but the specification does not describe the difference change information being obtained in this way, the claim is not enabled by the specification. This is further supported by ¶ [0108-0113].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “the systolic phase information and the diastolic phase information”. It is unclear if these limitations refer to the general “systolic/diastolic phase information” recited in lines 9-11 of Claim 1 or to the corrected systolic/diastolic phase information recited in lines 17 and 18 of Claim 1. Based on the specification and the previous claim set, it is believed that the limitations in Claim 4 should read “the corrected systolic/diastolic phase information” and the claim is being interpreted as such for the purpose of compact prosecution.
Claim 5 recites the limitation “the diastolic phase information” in line 27. It is unclear if this limitation refers to the general diastolic phase information recited line 15 or to the corrected diastolic phase information recited in line 22. Based on the specification, it is believed that the limitation should read “the corrected diastolic phase information” and the claim is being interpreted as such for the purpose of compact prosecution. Claim 6 is also rejected based on its dependency on Claim 5.
Claim 7 recites the limitation “the diastolic phase information” in lines 20-21. It is unclear if this limitation refers to the general diastolic phase information recited line 9 or to the corrected diastolic phase information recited in lines 15-16. Based on the specification, it is believed that the limitation should read “the corrected diastolic phase information” and the claim is being interpreted as such for the purpose of compact prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Landesberg (US 2002/0173693) in view of Inamori et al (US 2008/0249456).
Regarding Claim 1, Landesberg discloses an extracorporeal circulation management device (a ventricular assist device can be considered an extracorporeal circulation management device since it is a device that assists in pumping blood through the circulatory system) comprising:
a flow rate measurement unit (¶ [0090, 0185-0187]; detection of inflow and outflow onset time can be done by measuring the ventricle outlet flow using a flow meter) generating a plurality of flow rate measurements of blood flowing to a target person which are sampled in a time series (¶ [0077, 0112-0118]; the desired inflow and outflow profile is calculated by repetitive iterations and corrections, indicating multiple flow rates over a time period will be measured);
a flow rate information storage unit that stores the plurality of flow measurements (¶ [0076-0079]; a computer is used to receive data from the flow meter, perform the calculations to obtain the inflow and outflow profile, and operate the blood displacement actuator; there will inherently be some sort of storage mechanism within the computer such as a processor or memory to store the flow measurements so they can be used in calculations);
a heartbeat timing information generation unit that identifies systolic phase candidate information which may potentially correspond to systolic phase information on a systolic phase in which a heart of the target person contracts and diastolic phase candidate information which may potentially correspond to diastolic phase information on a diastolic phase in which the heart expands, based on comparisons between a plurality of the flow rate measurements acquired in time series (¶ [0225]; the inflow and outflow profile is used to synchronize the inflow with the contraction/systolic phase of the patient’s heartbeat; therefore flow rate information that corresponds to systole is identified), wherein blood supply starting and stopping information is transmitted to a motor unit for providing pulsatile operation of a blood pump according to the systolic phase candidate information and the diastolic phase candidate information (¶ [0079, 0225]; information from the flow meter can be used by the computer to control the blood displacement actuator to pump blood; the pump is controlled by a motor); and
a systolic-diastolic phase correction unit that identifies a corrected systolic phase information and a corrected diastolic phase information in each heartbeat based on the flow rate measurements during the pulsatile operation of the blood pump using the systolic phase candidate information and the diastolic phase candidate information (¶ [0077, 0225]; the inflow and outflow profile is calculated by repetitive iterations and corrections to determine the correct timing for synchronizing the inflow with systole);
wherein the blood supply starting and stopping information transmitted thereafter to the motor unit is based on the corrected systolic phase information and the corrected diastolic phase information (¶ [0079, 0225]; information from the flow meter can be used by the computer to control the blood displacement actuator to pump blood and any corrections would take precedence from previous outputs; the pump is controlled by a motor).
Landesberg is silent whether the flow rate measurement unit generates a plurality of flow rate measurements of blood flowing through a blood pump between an artificial lung and a target person.
Inamori teaches a circulation therapy device, thus being in the same field of endeavor of circulation management devices, with an artificial lung unit (5, Fig. 3) that performs gas exchange on blood of a target person (¶ [0077]), and a tube unit (6, Fig. 3) that connects the artificial lung unit (5, Fig. 3) and a patient (H, Fig. 3). This structure allows oxygenated blood to be delivered to the patient, which is beneficial when a patient’s lungs are not operating properly (¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Landesberg to have an artificial lung unit and a tube unit connecting the artificial lung to the patient, as taught by Inamori, to allow the device to oxygenate the patient’s blood when the patient’s lungs are not functioning properly (¶ [0077]). In the combination of Landesberg/Inamori, the flow meter will be detecting the flow rate through the tube unit regardless of where the flow meter is placed, since the flow rate will be the same throughout all parts of the system at any given moment.
Regarding Claim 4, Landesberg further discloses the systolic-diastolic phase correction unit determines a difference change information based on a difference between a flow rate measurement coinciding with the systolic phase candidate information and a flow rate measurement coinciding with the diastolic phase candidate information, and wherein the systolic phase information and the diastolic phase information are identified based on the difference change information (¶ [0077, 0225]; the inflow and outflow profile is calculated by repetitive iterations and corrections to determine the correct timing for synchronizing the inflow with systole; the corrections would be picking up the difference from the heartbeat and the flow profile).
Regarding Claim 5, Landesberg discloses a device with a flow measurement unit (¶ [0090]) that generates a plurality of blood flow measurements (¶ [0090, 0185-0187]; detection of inflow and outflow onset time can be done by measuring the ventricle outlet flow using a flow meter); a motor unit that pumps the blood (¶ [0225]; the pump is controlled by a motor); and a management device comprising:
a flow rate information storage unit that stores the plurality of flow measurements (¶ [0076-0079]; a computer is used to receive data from the flow meter, perform the calculations to obtain the inflow and outflow profile, and operate the blood displacement actuator; there will inherently be some sort of storage mechanism within the computer such as a processor or memory to store the flow measurements so they can be used in calculations);
a heartbeat timing information generation unit that identifies systolic phase candidate information which may potentially correspond to systolic phase information on a systolic phase in which a heart of the target person contracts and diastolic phase candidate information which may potentially correspond to diastolic phase information on a diastolic phase in which the heart expands, based on comparisons between a plurality of the flow rate measurements acquired in time series (¶ [0225]; the inflow and outflow profile is used to synchronize the inflow with the contraction/systolic phase of the patient’s heartbeat; therefore flow rate information that corresponds to systole is identified), wherein blood supply starting and stopping information is transmitted to a motor unit for providing pulsatile operation of a blood pump according to the systolic phase candidate information and the diastolic phase candidate information (¶ [0079, 0225]; information from the flow meter can be used by the computer to control the blood displacement actuator to pump blood; the pump is controlled by a motor); and
a systolic-diastolic phase correction unit that identifies a corrected systolic phase information and a corrected diastolic phase information in each heartbeat based on the flow rate measurements during the pulsatile operation of the blood pump using the systolic phase candidate information and the diastolic phase candidate information (¶ [0077, 0225]; the inflow and outflow profile is calculated by repetitive iterations and corrections to determine the correct timing for synchronizing the inflow with systole);
wherein the blood supply starting and stopping information transmitted thereafter to the motor unit is based on the corrected systolic phase information and diastolic phase information (¶ [0079, 0225]; information from the flow meter can be used by the computer to control the blood displacement actuator to pump blood and any corrections would take precedence from previous outputs; the pump is controlled by a motor).
Landesberg is silent whether the device comprises an artificial lung unit that performs gas exchange on blood of a target person, a tube unit that connects the artificial lung unit and the target person to each other, wherein the flow measurement unit generates a plurality of blood flow measurements inside the tube unit, and a blood pump with a motor unit that pumps the blood flowing inside the tube.
Inamori teaches a circulation therapy device, thus being in the same field of endeavor of circulation management devices, with an artificial lung unit (5, Fig. 3) that performs gas exchange on blood of a target person (¶ [0077]), a tube unit (6, Fig. 3) that connects the artificial lung unit (5, Fig. 3) and a patient (H, Fig. 3), and a blood pump (3, Fig. 3). This structure allows oxygenated blood to be delivered to the patient, which is beneficial when a patient’s lungs are not operating properly (¶ [0077]).
Therefore, it would have been obvious to modify the device of Landesberg to have an artificial lung unit and a tube unit connecting the artificial lung to the patient, with a pump that pumps the blood flowing inside the tube as taught by Inamori, to allow the device to oxygenate the patient’s blood when the patient’s lungs are not functioning properly (¶ [0077]). In the combination of Landesberg/Inamori, the flow meter will be detecting the flow rate through the tube unit regardless of where the flow meter is placed, since the flow rate will be the same throughout all parts of the system at any given moment, and the programming of the motor unit of Landesberg would be utilized by the blood pump of Inamori.
Regarding Claim 6, Landesberg further discloses a blood supply period change information storage unit that stores blood supply period change information for changing a blood supply period of the device (¶ [0077, 0225]; the computer performs various calculations and corrections to ensure the blood inflow is synced to the patient’s heartbeat).
Landesberg is silent whether the blood supply period information storage unit stores blood supply period change information for changing a blood supply period of the artificial lung, based on a tube unit length which is a length of the tube unit between the artificial lung unit and the target person. However, the method of Landesberg will perform the multiple iterations and associated corrections to synchronize the blood flow to the patient’s heartbeat (¶ [0077, 0225]) regardless of the length of any blood delivery tube. Therefore, the combination of Landesberg/Inamori would perform the claimed limitations. 
Regarding Claim 7, Landesberg discloses a control method of an extracorporeal circulation management device (a ventricular assist device can be considered an extracorporeal circulation management device since it is a device that assists in pumping blood through the circulatory system), the control method comprising:
storing a plurality of flow rate measurements of blood of a target person, which is acquired from a flow rate measurement unit (¶ [0185-0187]; detection of inflow and outflow onset time can be done by measuring the ventricle outlet flow using a flow meter; ¶ [0077, 0112-0118]; the desired inflow and outflow profile is calculated by repetitive iterations and corrections, indicating multiple flow rates over a time period will be measured), in a flow rate information storage unit (¶ [0076-0079]; a computer is used to receive data from the flow meter, perform the calculations to obtain the inflow and outflow profile, and operate the blood displacement actuator; there will inherently be some sort of storage mechanism within the computer such as a processor or memory to store the flow measurements so they can be used in calculations);
identifying heartbeat timing information including systolic phase candidate information which may potentially correspond to systolic phase information on a systolic phase in which a heart of the target person contracts and diastolic phase candidate information which may potentially correspond to diastolic phase information on a diastolic phase in which the heart expands, based on comparisons between a plurality of the flow rate measurements acquired in time series (¶ [0225]; the inflow and outflow profile is used to synchronize the inflow with the contraction/systolic phase of the patient’s heartbeat; therefore flow rate information that corresponds to systole is identified);
transmitting blood supply starting and stopping information to a motor unit for providing pulsatile operation of a blood pump according to the systolic phase candidate information and the diastolic phase candidate information (¶ [0079, 0225]; information from the flow meter can be used by the computer to control the blood displacement actuator to pump blood; the pump is controlled by a motor);
identifying a corrected systolic phase information and a corrected diastolic phase information in each heartbeat based on the flow rate measurements during the pulsatile operation of the blood pump using the systolic phase candidate information and the diastolic phase candidate information (¶ [0077, 0225]; the inflow and outflow profile is calculated by repetitive iterations and corrections to determine the correct timing for synchronizing the inflow with systole); and
thereafter, transmitting the blood supply starting and stopping information to the motor unit based on the corrected systolic phase information and diastolic phase information (¶ [0079, 0225]; information from the flow meter can be used by the computer to control the blood displacement actuator to pump blood and any corrections would take precedence from previous outputs; the pump is controlled by a motor).
Landesberg is silent whether the flow rate measurement unit generates a plurality of flow rate measurements of blood flowing through a blood pump between an artificial lung and a target person.
Inamori teaches a circulation therapy device, thus being in the same field of endeavor of circulation management devices, with an artificial lung unit (5, Fig. 3) that performs gas exchange on blood of a target person (¶ [0077]), and a tube unit (6, Fig. 3) that connects the artificial lung unit (5, Fig. 3) and a patient (H, Fig. 3). This structure allows oxygenated blood to be delivered to the patient, which is beneficial when a patient’s lungs are not operating properly (¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Landesberg to have an artificial lung unit and a tube unit connecting the artificial lung to the patient, as taught by Inamori, to allow the device to oxygenate the patient’s blood when the patient’s lungs are not functioning properly (¶ [0077]). In the combination of Landesberg/Inamori, the flow meter will be detecting the flow rate through the tube unit regardless of where the flow meter is placed, since the flow rate will be the same throughout all parts of the system at any given moment.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Landesberg (US 2002/0173693) in view of Inamori et al (US 2008/0249456) further in view of Hayward (US 2017/0239407).
Regarding Claims 2 and 3, Landesberg is silent whether the heartbeat timing information generation unit compares flow rate measurements in order to identify maximum and minimum sample values, and compares the identified maximum and minimum sample values to threshold value information serving as reference information for the systolic phase information or the diastolic phase information, wherein an identified maximum sample value which is greater than an upper threshold value corresponds to the systolic phase candidate information and an identified minimum sample value which is less than a lower threshold value corresponds to the diastolic phase candidate information, and wherein the flow rate measurements which are compared in order to identify maximum and minimum sample values are comprised of three consecutive flow rate measurements in time series.
Hayward teaches a ventricular assist device, thus being in the same field of endeavor of extracorporeal circulation assistance devices, with a processor that determines, for each cardiac cycle, the flow rate maxima and minima (¶ [0136-0137]). This allows the processor to determine the period of the cardiac cycle that corresponds to diastole using mean values from previous cardiac cycles, allowing threshold values to be used in diastole determination to provide a more stable parameter value (¶ [0136-0137]). Any parts of the cardiac cycle that are not determined to be part of diastole are therefore determined to be part of systole. The flow rates used to compare and determine the period of the cardiac cycle can be obtained by at least three consecutive flow rate measurements in time series (¶ [0136-0137]; analyzing the flow rate over multiple cardiac cycles will use at least three measurements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Landesberg/Inamori to have the heartbeat timing information generation unit compare the flow rate measurements to identify maximum and minimum sample values, to uses the values to determine systole and diastole, and to have the flow rate measurements that are compared be comprised of three consecutive flow rate measurements in time series, as taught by Hayward (¶ [0136-0137]). This method allows for a more stable parameter determination within the processor (as motivated by Hayward ¶ [0137]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781